1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   RAMON ALBERTO M.,                      )      No. CV 18-9669 AGR
                                            )
12                       Plaintiff,         )
                                            )
13                v.                        )      MEMORANDUM OPINION AND ORDER
                                            )
14   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
15                                          )
                         Defendant.         )
16                                          )
17          Plaintiff1 filed this action on November 16, 2018. The parties filed a Joint
18   Stipulation (“JS”) that addressed the disputed issue. The court has taken the matter
19   under submission without oral argument.2
20          Having reviewed the entire file, the court reverses the decision of the
21   Commissioner and remands for further proceedings consistent with this opinion.
22

23

24

25      1
          Plaintiff’s name has been partially redacted in compliance with Fed. R. Civ. P.
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
26
     Case Management of the Judicial Conference of the United States.
27      2
         Pursuant to 28 U.S.C. § 636(c), the parties consented to proceed before the
28   magistrate judge. (Dkt. Nos. 9, 10.)
1                                                 I.
2                                PROCEDURAL BACKGROUND
3          Plaintiff filed an application for disability insurance benefits on October 6, 2014
4    and alleged an onset date of June 1, 2009. Administrative Record (“AR”) 15. The
5    application was denied initially and upon reconsideration. AR 15, 55, 66. Plaintiff
6    requested a hearing before an Administrative Law Judge (“ALJ”). On May 15, 2017, the
7    ALJ conducted a hearing at which Plaintiff and a vocational expert testified. AR 29-54.
8    On August 22, 2017, the ALJ issued a decision that denied benefits. AR 12-23. On
9    September 12, 2018, the Appeals Council denied review. AR 1-5. This action followed.
10                                               II.
11                                   STANDARD OF REVIEW
12         Pursuant to 42 U.S.C. § 405(g), this court has authority to review the
13   Commissioner’s decision to deny benefits. The decision will be disturbed only if it is not
14   supported by substantial evidence, or if it is based upon the application of improper
15   legal standards. Moncada v. Chater, 60 F.3d 521, 523 (9th Cir. 1995) (per curiam);
16   Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
17         “Substantial evidence” means “more than a mere scintilla but less than a
18   preponderance – it is such relevant evidence that a reasonable mind might accept as
19   adequate to support the conclusion.” Moncada, 60 F.3d at 523. In determining whether
20   substantial evidence exists to support the Commissioner’s decision, the court examines
21   the administrative record as a whole, considering adverse as well as supporting
22   evidence. Drouin, 966 F.2d at 1257. When the evidence is susceptible to more than
23   one rational interpretation, the court must defer to the Commissioner’s decision.
24   Moncada, 60 F.3d at 523.
25

26

27

28

                                                  2
1                                                 III.
2                                           DISCUSSION
3           A.    Disability
4           A person qualifies as disabled, and thereby eligible for such benefits, “only if his
5    physical or mental impairment or impairments are of such severity that he is not only
6    unable to do his previous work but cannot, considering his age, education, and work
7    experience, engage in any other kind of substantial gainful work which exists in the
8    national economy.” Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (citation and
9    quotation marks omitted).
10          B.    The ALJ’s Findings
11          The ALJ found that Plaintiff met the insured status requirements through
12   December 31, 2014. AR 17. Following the five-step sequential analysis applicable to
13   disability determinations, Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006),3
14   the ALJ found that Plaintiff had the severe impairments of diabetes mellitus, gout,
15   kidney disease, and hearing loss. AR 18.
16          The ALJ found that Plaintiff had the residual functional capacity to lift/carry/push/
17   pull 20 pounds occasionally and 10 pounds frequently; sit/stand/walk up to six hours in
18   an eight-hour workday with no more than occasional foot controls with the lower
19   extremities; and balance, stoop, kneel, crouch, crawl or climb ramps or stairs
20   occasionally. Plaintiff was precluded from climbing ladders, ropes or scaffolds, and
21   from exposure to uneven terrain, temperature extremes, noise, vibrations and
22   environmental irritants. AR 19. Through the date last insured, Plaintiff was capable of
23

24

25      3
          The five-step sequential analysis examines whether the claimant engaged in
26   substantial gainful activity, whether the claimant’s impairment is severe, whether the
     impairment meets or equals a listed impairment, whether the claimant is able to do his
27
     or her past relevant work, and whether the claimant is able to do any other work.
28   Lounsburry, 468 F.3d at 1114.

                                                   3
1    performing past relevant work as a real estate appraiser as generally performed. AR 23.
2          C.     Past Relevant Work
3          At step four of the sequential analysis, the claimant has the burden of showing
4    that he or she can no longer perform past relevant work. “Although the burden of proof
5    lies with the claimant at step four, the ALJ still has a duty to make the requisite factual
6    findings to support his conclusion.” Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir.
7    2001). “The claimant must be able to perform: 1. The actual functional demands and
8    job duties of a particular past relevant job; or 2. The functional demands and job duties
9    of the occupation as generally required by employers throughout the national economy.”
10   Id. at 845 (quoting Social Security Ruling 82-61); see 20 C.F.R. § 416.920(f) (“we will
11   compare our residual functional capacity assessment . . . with the physical and mental
12   demands of your past relevant work”).
13         As the ALJ acknowledged, the vocational expert testified that a claimant with
14   Plaintiff’s residual functional capacity would not be able to perform his past relevant
15   work as a real estate appraiser. The vocational expert did not state her reasons. AR
16   51-52. The ALJ disagreed in his decision:
17                However, upon review of the selected characteristics of the job
18                of real estate appraiser contained in the DOT, I note the job
19                requires no more than frequent hearing. In light of the
20                evidence of improvement in the claimant’s hearing with
21                medications, as discussed above, I find the claimant would
22                have been capable of performing the job of real estate
23                appraiser as generally performed. Accordingly, in comparing
24                the claimant’s residual functional capacity with the physical
25                and mental demands of the work as a real estate appraiser, I
26                find the claimant was able to perform thsi work as generally
27                performed, per the DOT.
28   AR 23.

                                                   4
1           Plaintiff argues that the ALJ’s conclusion is inconsistent with his residual
2    functional capacity assessment, which precludes Plaintiff from working around “noise.”
3    The DOT lists five noise intensity levels and categorizes the job of real estate appraiser
4    at noise level 3 (moderate).4 (DOT 191.267-010.) There is a facial inconsistency
5    between the ALJ’s residual functional capacity assessment and his finding at step four
6    of the sequential analysis.
7           The Commissioner responds that precluding Plaintiff from any noise whatsoever
8    on this record “defies common sense” and that the ALJ did not expressly state what
9    level of exposure to noise was acceptable. (JS at 8.) As the Commissioner points out,
10   the ALJ found the opinions of the state agency consultants persuasive. AR 22. On the
11   pages cited by the ALJ, the state agency consultants opined that Plaintiff should “[a]void
12   even moderate exposure” to noise. AR 22, 63, 75. Even assuming the ALJ meant to
13   incorporate the state agency consultants’ opinions, it is not clear that Plaintiff could
14   perform a job at noise level 3, which is moderate.
15          Accordingly, this matter must be remanded for further proceedings. See Higgins
16   v. Astrue, 2011 U.S. Dist. LEXIS 110906, *5-*6 (C.D. Cal. Sept. 28, 2011) (remanding
17   based on inconsistencies in noise levels). The decision whether to remand for further
18   proceedings is within the discretion of the district court. Treichler v. Comm’r, 775 F.3d
19   1090, 1099 (9th Cir. 2014). When, as here, there are outstanding issues that must be
20   resolved before a determination can be made, and it is not clear from the record that the
21   ALJ would be required to find the claimant disabled if all the evidence were properly
22   evaluated, remand is appropriate. Id. at 1101.
23

24      4
            Level 1 is “very quiet,” such as an isolation booth for a hearing test, deep sea
25   diving or forest trail. Level 2 is “quiet,” such as a library, private office, funeral
     reception, golf course and art museum. Level 3 is “moderate,” such as business office,
26
     department store, grocery store, light traffic and fast food restaurant in off hours. Level
27   4 is “loud,” such as a can manufacturing department, large earth-moving equipment and
     heavy traffic. Finally, Level 5 is “very loud,” such as a rock concert, jackhammer work
28   and a rocket engine testing area during a test.

                                                   5
1                                               IV.
2                                            ORDER
3          IT IS HEREBY ORDERED that the decision of the Commissioner is reversed and
4    this matter is remanded for further proceedings consistent with this opinion.
5

6

7
     DATED: January 7, 2020
8                                                         ALICIA G. ROSENBERG
                                                      United States Magistrate Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
